Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 10/01/2019.
Claims 1-17 are pending.
Claims 1, 13, 15, 16 and 17 are independent. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2019/0323469) in view of Park (US 2010/0148763).

Re claim 1, Hao teaches (Figure 1) a motor control apparatus that controls a motor including a rotor and a resolver (36), the motor (18) control apparatus comprising:
a first detector (36) configured to detect a rotation position of the rotor using a signal from the resolver (para 20-21), the first detector allowing resolution of the rotation position to become lower in a region in which a rotation speed of the rotor is higher than a first predetermined value (36; para 24 and 30), than in a region in which the rotation speed is equal to or lower than the first predetermined value (para 30);
(50) configured to estimate the rotation position of the rotor using a current of the motor without using the signal from the resolver (para 25); 
and
a switcher (Controller 50) configured to switch between a first control (sensor) and a second control (sensorless) in the region in which the rotation speed is equal to or lower than the first predetermined value (para 23-25), the first control including controlling the motor using the rotation position detected by the first detector (para 23), and the second control including controlling the motor using the rotation position estimated by the second detector (para 25).
Hao doesn’t explicitly teach or say a resolver or sensor is a low resolution resolver, but this can be found in prior art reference Park.  Park discloses in paragraph 6 that a basic resolver is used for low resolution applications. 
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hao with that taught by Park to reduce magnetic interference (see Park, para 77).

Re claim 2, Hao in view of Park teaches the motor control apparatus according to claim 1, wherein in switching between the first control and the second control, the switcher (see Hao; 50) allows the rotation position for use in controlling the motor to change gradually from a pre-switching value to a post-switching value (see Hao; para 23-25). 

Re claim 7, Hao in view of Park teaches the motor control apparatus according to claim 1, wherein accuracy of estimation of the rotation position by the second detector is lower than predetermined requested accuracy in a region in which the rotation speed of the rotor is lower than a second predetermined value lower than the first predetermined value (see Hao; para 24), and 
(see Hao; para 23-25).

Re claim 8, Hao in view of Park teaches the motor control apparatus according to claim 2, wherein accuracy of estimation of the rotation position by the second detector is lower than predetermined requested accuracy in a region in which the rotation speed of the rotor is lower than a second predetermined value lower than the first predetermined value (see Hao; para 24), and 
the switcher executes the first control while inhibiting the second control on a condition that the rotation speed of the rotor is lower than the second predetermined value (see Hao; para 23-25).

Re claim 9, Hao in view of Park teaches the motor control apparatus according to claim 1, wherein accuracy of estimation of the rotation position by the second detector is lower than predetermined requested accuracy in a region in which the rotation speed of the rotor is lower than a second predetermined value lower than the first predetermined value (see Hao; para 24), and
the switcher executes the first control while inhibiting the second control on a condition that the rotation speed of the rotor is lower than a third predetermined value (see Hao; para 23-25), the third predetermined value being lower than the first predetermined value and higher than the second predetermined value (see Hao; para 23-25).

Re claim 10, Hao in view of Park teaches the motor control apparatus according to claim 2, wherein accuracy of estimation of the rotation position by the second detector is lower than predetermined requested accuracy in a region in which the rotation speed of the rotor is lower than a second predetermined value lower than the first predetermined value (see Hao; para 24), and
(see Hao; para 23-25), the third predetermined value being lower than the first predetermined value and higher than the second predetermined value (see Hao; para para 23-25).

Re claim 11, Hao in view of Park teaches the motor control apparatus according to claim 1, wherein the switcher switches between the first control and the second control on a condition that the rotation speed of the rotor changes across a predetermined value (see Hao; para para 23-25), and
the switcher switches, on a condition that the rotation speed of the rotor falls within a predetermined range including the predetermined value (see Hao; para 23-25), between the first control and the second control earlier in a case where a rotational acceleration rate of the rotor toward the predetermined value is greater than a threshold, than in a case where the rotational acceleration rate is smaller than the threshold (see Hao; para 23-25).

Re claim 12, Hao in view of Park teaches the motor control apparatus according to claim 2, wherein the switcher switches between the first control and the second control on a condition that the rotation speed of the rotor changes across a predetermined value (see Hao; para 23-25), and
the switcher switches, on a condition that the rotation speed of the rotor falls within a predetermined range including the predetermined value (see Hao; para 23-25 and 30), between the first control and the second control earlier in a case where a rotational acceleration rate of the rotor toward the predetermined value is greater than a threshold, than in a case where the rotational acceleration rate is smaller than the threshold (see Hao; para 23-25 and 30).

Re claim 15, Hao teaches (Figure 1) a motor control method of controlling a motor including a rotor and a resolver (36), the motor (18) control method comprising 
switching between a first control (sensor) and a second control (sensorless) in a region in which a rotation speed of the rotor is equal to or lower than a predetermined value (50; para 23-25),
the first control (sensor) including controlling the motor using a rotation position of the rotor detected by a detection method, the detection method including detecting the rotation position using a signal from the resolver (para 20-21), 
and the detection method including allowing resolution of the rotation position to become lower in a region in which the rotation speed of the rotor is higher than the predetermined value (36; para 24 and 30), than in a region in which the rotation speed is equal to or lower than the predetermined value (para 30),
and
the second control (sensorless) including controlling the motor using the rotation position estimated using a current of the motor without using the signal from the resolver (para 25);
Hao doesn’t explicitly teach or say a resolver is a low resolution resolver, but this can be found in prior art reference Park.  Park discloses in paragraph 6 that a basic resolver is used for low resolution applications. 
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hao with that taught by Park to reduce magnetic interference (see Park, para 77).

Re claim 16, Hao teaches (Figure 1) a motor control apparatus that controls a motor including a rotor and a resolver (36), the motor (18) control apparatus comprising;
(36) configured to detect a rotation position of the rotor using a signal from the resolver (para 20-21), 
the first detector allowing resolution of the rotation position to become lower in a region in which a rotation speed of the rotor is higher than a first predetermined value (36; para 24 and 30), than in a region in which the rotation speed is equal to or lower than the first predetermined value (para 30); and
circuitry configured to estimate the rotation position of the rotor using a current of the motor without using the signal from the resolver (50; para 25), and
switch between a first control (sensor) and a second control (sensorless) in the region in which the rotation speed is equal to or lower than the first predetermined value (para 23-25), the first control including controlling the motor using the rotation position detected by the first detector (para 23), and the second control including controlling the motor using the rotation position estimated by the circuitry (para 25).
Hao doesn’t explicitly teach or say a resolver is a low resolution resolver, but this can be found in prior art reference Park.  Park discloses in paragraph 6 that a basic resolver is used for low resolution applications. 
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hao with that taught by Park to reduce magnetic interference (see Park, para 77).


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2019/0323469) in view of Park (US 2010/0148763) as applied to claim 1 above, and further in view of Fujimoto et al. (US 2002/0152039).

Re claim 3, 4, Hao in view of Park teaches the motor control apparatus according to claim 1, but fails to explicitly teach wherein the switcher determines magnitude of influence of a noise in the signal from the resolver on accuracy of detection of the rotation position by the first detector, and executes the second control while inhibiting the first control on a condition that the magnitude of the influence is equal to or greater than a threshold.
Fujimoto teaches (Figure 1) wherein the switcher (4) determines magnitude of influence of a noise in the signal from the resolver on accuracy of detection of the rotation position by the first detector (para 45; determines the peak signal), and executes the second control while inhibiting the first control on a condition that the magnitude of the influence is equal to or greater than a threshold (para 48).
wherein the switcher (4) determines magnitude of influence of a noise in the signal from the resolver on accuracy of detection of the rotation position by the first detector (para 45; determines the peak signal), and executes the second control while inhibiting the first control on a condition that the magnitude of the influence is equal to or greater than a threshold (para 48).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hao with that taught by Park further with that taught by Fujimoto to improve accuracy (see Fujimoto, para 12).



Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2019/0323469) in view of Park (US 2010/0148763) as applied to claim 1 above, and further in view of Takahashi et al. (US 2019/0348938).

Re claim 5 and 6, Hao in view of Park teaches the motor control apparatus according to claim 1, but fails to explicitly teach wherein the switcher executes the first control while inhibiting the second control on a condition that an amount of change per time in torque of the motor or an amount of change per time in the rotation speed, or an amount of change per time in a parameter related to the torque or an amount of change per time in a parameter related to the rotation speed is equal to or greater than a threshold.
Takahashi teaches (Figure 1) wherein the switcher (feedback control switching unit 62) executes the first control while inhibiting the second control on a condition that an amount of change per time in torque of the motor (para 104) or an amount of change per time in the rotation speed (para 104), or an amount of change per time in a parameter related to the torque or an amount of change per time in a parameter related to the rotation speed is equal to or greater than a threshold (para 104);
wherein the switcher (feedback control switching unit 62) executes the first control while inhibiting the second control on a condition that an amount of change per time in torque of the motor (para 104) or an amount of change per time in the rotation speed (para 104), or an amount of change per time in a parameter related to the torque or an amount of change per time in a parameter related to the rotation speed is equal to or greater than a threshold (para 104).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hao with that taught by Park further with that taught by Takahashi to provide a more efficient system (see Takahashi, para 4).



Claims 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2019/0323469) in view of Takahashi et al. (US 2019/0348938).

Re claim 13, Hao teaches (Figure 1) a motor control apparatus that controls a motor, the motor driving a vehicle and including a resolver, the motor control apparatus comprising:
a first detector (36) configured to detect a rotation position of the rotor using a signal from the resolver (para 20-21);
a second detector (50) configured to estimate the rotation position of the rotor using a current of the motor without using the signal from the resolver (para 25); and
but fails to explicitly teach a switcher configured to execute a first control while inhibiting a second control on a condition that an amount of change per time in a driving force of the vehicle or an amount of change per time in a vehicle speed, or an amount of change per time in a parameter related to the driving force of the vehicle or an amount of change per time in a parameter related to the vehicle speed is equal to or greater than a threshold, the first control including controlling the motor using the rotation position detected by the first detector, and the second control including controlling the motor using the rotation position estimated by the second detector.
Takahashi teaches (Figure 1) a switcher (feedback control switching unit 62) configured to execute a first control while inhibiting a second control on a condition that an amount of change per time in a driving force of the vehicle (para 104) or an amount of change per time in a vehicle speed (para 104), or an amount of change per time in a parameter related to the driving force of the vehicle or an amount of change per time in a parameter related to the vehicle speed is equal to or greater than a threshold (para 104), the first control including controlling the motor using the rotation position detected by the first detector (para 104), and the second control including controlling the motor using the rotation position estimated by the second detector (para 104).
Before the effective filing date of the claimed invention, it would have been obvious to one with
(see Takahashi, para 4).

Re claim 14, Hao in view of Takahashi teaches the control apparatus according to claim 13, wherein the switcher executes the second control while inhibiting the first control on a condition that a cruise control is being executed (see Hao; para 15), the cruise control including keeping the vehicle speed within a predetermined range (see Hao; para 15). 

Re claim 17, Hao teaches (Figure 1) a motor control apparatus that controls a motor, the motor driving a vehicle and including a resolver, the motor control apparatus comprising:
a first detector (36) configured to detect a rotation position of the rotor using a signal from the resolver (para 20-21);  and
circuitry (50) configured to 
estimate the rotation position of the rotor using a current of the motor without using the signal from the resolver (para 25), and
but fails to explicitly teach execute a first control while inhibiting a second control on a condition that an amount of change per time in a driving force of the vehicle or an amount of change per time in a vehicle speed, or an amount of change per time in a parameter related to the driving force of the vehicle or an amount of change per time in a parameter related to the vehicle speed is equal to or greater than a threshold, the first control including controlling the motor using the rotation position detected by the first detector, and the second control including controlling the motor using the rotation position estimated by the circuitry.
Takahashi teaches (Figure 1) (feedback control switching unit 62) execute a first control while inhibiting a second control on a condition that an amount of change per time in a driving force of the vehicle (para 104) or an amount of change per time in a vehicle speed (para 104), or an amount of change per time in a parameter related to the driving force of the vehicle or an amount of change per time in a parameter related to the vehicle speed is equal to or greater than a threshold (para 104), the first control including controlling the motor using the rotation position detected by the first detector (para 104), and the second control including controlling the motor using the rotation position estimated by the circuitry (para 104).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify that taught by Hao with that taught by Takahashi to provide a more efficient system (see Takahashi, para 4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846